DETAILED ACTION
Allowable Subject Matter
Claims 1-10, 12, 14-19, 27, and 28 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art teach numerous configurations for impactor samplers having inlets, outlets, and impaction surfaces such as in United States Patent 4,640,140 to Burghoffer et al., United States Patent 6,463,814 to Letarte et al., United States Patent 6,692,553 to Jordan, Sr. et al. and United States Patent 7,334,453 to Trakumas et al.  The prior art further teach that sliding sealing plates are known such as from United States Patent 5,092,218 to Fine et al.  See reference item 178 that moves up and down to effectively close the opening that receives a sample-collecting cartridge (reference item 46 or 222) in a sample collector/desorber chamber as shown in figures 12 and 13.  The prior art do not appear to teach the kit of parts as assembled so that "the impactor component is receivable into the assembly such that, when the sealing mechanism is in the sample collection configuration and an aerosol sample is being received at the aerosol inlet in use, the aerosol flow path of the aerosol sample is directed onto the impaction surface to promote aerosol deposition thereon; and such that the sealing component is changeable in the assembly into the sample containment configuration before removal of the impactor component from the assembly, so as to retain any aerosol components deposited on the impaction surface."  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856